IN THE
TENTH COURT OF APPEALS










 

No. 10-04-00105-CR
 
Milton Gardner,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 87th District Court
Freestone County, Texas
Trial Court No. 04-015-CR
 

ORDER

 
On March 23, 2005, we affirmed the
trial court’s judgment in this appeal, and on April 19, 2005, we denied
Appellant’s Motion for Rehearing.  We have received notice from the Texas Court
of Criminal Appeals that Appellant’s pro se petition for discretionary review
was filed on June 22, 2005.  Pending before us is the Motion to Withdraw of
Daniel L. Burkeen, Appellant’s court-appointed counsel at trial and in this
appeal, filed on May 12, 2005.  We dismiss the Motion to Withdraw as moot.[1]
 
BILL VANCE
Justice
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Motion dismissed as
moot
Order issued and filed August
3, 2005
Do not publish




    [1]       The
responsibility for appointment and withdrawal of court-appointed counsel is
with the trial court.  See Sowels v. State, 45 S.W.3d 690, 692 (Tex. App.—Waco 2001, no pet.); Tex. Code Crim. Proc.
Ann. art. 26.04(a) (Vernon Supp. 2004-05).